 

Exhibit 10.17

 

hudson highland group executive employment agreement

 

This employment agreement (the “Agreement”), by and between Hudson Highland
Group, Inc. (the “Company”) and Neil J. Funk (the “Executive”), is amended and
restated effective January 26, 2012.

 

WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed in accordance with the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

 

1.            Defined Terms.

 

(a)          Affiliate. The term “Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Code Section 414(b), or that is under common control with the Company
within the meaning of Code Section 414(c); provided that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.

 

(b)          Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.

 

(c)          Separation from Service. The term “Separation from Service” means
an Executive’s termination of employment from the Company and its Affiliates, or
if the Executive continues to provide services following his or her termination
of employment, such later date as is considered a separation from service,
within the meaning of Code Section 409A, from the Company and its Affiliates.
Specifically, if Executive continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, such shift in status is not
automatically a Separation from Service. The Executive will be presumed to have
terminated employment from the Company and its Affiliates when the level of bona
fide services provided by the Executive (whether as an employee or independent
contractor) to the Company and its Affiliates permanently decreases to a level
of twenty percent (20%) or less of the level of services rendered by such
individual, on average, during the immediately preceding 36 months (or such
lesser period of service). Notwithstanding the foregoing, if the Executive takes
a leave of absence for purposes of military leave, sick leave or other bona fide
leave of absence, the Executive will not be deemed to have incurred a Separation
from Service for the first six (6) months of the leave of absence, or if longer,
for so long as the Executive’s right to reemployment is provided either by
statute or by contract; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six (6) months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Termination of Employment.

 

2.           Employment. The Company will employ the Executive and the Executive
accepts employment as Vice President, Internal Audit. The Executive will perform
duties normally associated with such position and/or other duties as may be
assigned from time to time during the Term as defined in Section 3 below. The
Executive shall perform such duties in a manner consistent with applicable laws
and regulations and any code of ethics, compliance manual, employee handbook or
other policies and procedures adopted by the Company from time to time and
subject to any written directives issued by the Company from time to time. The
Executive must acknowledge receipt of the Company’s Ethics Policy and confirm
that the Executive will comply with the Policy. Failure to confirm compliance
annually with the Company’s Ethics Policy will justify termination for cause
unless, at the sole discretion of the Board, non-compliance is deemed
non-material.

 

1

 

 

3.           Term of Employment. The Executive's employment under this Agreement
will commence on the date hereof and will continue for a period of one (1) year
thereafter, subject to earlier termination as provided in Section 8 (the
“Term”). This Agreement and the Term will be automatically renewed and extended
for periods of one (1) year unless the Company or the Executive provides written
notice no less than thirty (30) days prior to the expiration of the then-current
Term of its or the Executive’s desire not to renew this Agreement.

 

4.           Scope of Responsibilities and Duties. The Executive agrees to
devote the Executive’s full business time, attention, efforts and energies in
performance of the Executive’s duties and responsibilities hereunder. While
employed by the Company, the Executive may not engage in any employment other
than for the Company, in any conflicting business activities, or have any
financial interest, directly or indirectly, in any business competing with the
Company or otherwise engaged in the business of the Company or its affiliates.
The foregoing does not prevent the Executive from (1) serving on the Board of
directors of another organization with the consent of the CEO of the Company or
(2) passively investing in publicly traded securities; provided such investments
do not require services on the part of the Executive which would in any way
impair the performance of the Executive’s duties pursuant to this Agreement.

 

5.           Compensation and Benefits. The Company will provide the Executive
with the following compensation and benefits during the Term:

 

(a)          The Company will pay the Executive a salary of $250,000 on an
annualized basis, payable in accordance with the payroll practices of the
Company in effect from time to time, and less such taxes and other deductions
required by applicable law or authorized by the Executive (the “Base Salary”).

 

(b)          The Executive will be entitled to accrue paid vacation at the rate
of the greater of (i) four (4) weeks per year, or (ii) the vacation allowance as
provided under the Company’s vacation plan that applies to similarly situated
employees working at the office location at which the Executive is based. In
addition, the Company will provide the Executive with other benefits of
employment offered, from time to time to similarly situated employees at the
office location at which the Executive is based.

 

(c)          The Executive will receive an annual bonus as provided under the
Company’s Senior Management Bonus Plan as is in effect from time to time.

 

6.           Additional Agreements. The Executive’s employment hereunder is
further contingent upon the Executive’s simultaneous execution of the
Confidentiality, Non-Solicitation and Work Product Assignment Agreement and
Mutual Agreement to Arbitrate Claims, which is attached as Attachment A and
forms a part of this Agreement.

 

7.           Representations and Warranties. The Executive represents and
warrants as follows:

 

(a)          All information, oral and written (including, but not limited to
information contained on the Executive’s resume), provided by the Executive
during the recruiting and employment process is accurate and true to the best of
the Executive’s knowledge, and such information does not include any misleading
or untrue statement or omit to state any fact necessary to make the information
provided not misleading.

 

(b)          The Executive has never been the subject of any investigation or
subject to any disciplinary action by any governmental agency, industry
self-regulatory body or other employer.

 

(c)          The execution, delivery and performance of this Agreement by the
Executive and the Executive’s employment hereunder are not in violation of:

 

(i)          the terms, including any non-competition, non-disclosure,
non-solicitation or confidentiality provisions, of any written or oral
agreement, arrangement or understanding to which the Executive is a party or by
which the Executive is bound; or

 

2

 

 

(ii)         any United States federal or state statute, rule, regulation, or
other law, or any judgment, decree or order applicable or binding upon the
Executive.

 

8.           Termination. This Agreement and the Executive’s employment may be
terminated prior to the expiration of the Term as follows:

 

(a)          Death. If the Executive dies during the Term, this Agreement shall
automatically terminate and the Company shall have no further obligation to the
Executive or the Executive’s estate, except to pay the Executive’s estate that
portion of the Base Salary earned through the date on which the Executive’s
death occurs.

 

(b)          Disability. If the Executive is unable to perform the Executive’s
essential job duties and responsibilities due to mental or physical disability
for a total of twelve (12) weeks, whether consecutive or not, during any rolling
twelve (12) month period, the Company may terminate the Executive’s employment
and this Agreement upon five (5) days’ written notice to the Executive. For
purposes of this Agreement, the Executive will be considered disabled when the
Company, with the advice of a qualified physician, determines that the Executive
is physically or mentally incapable (excluding infrequent and temporary absences
due to ordinary illness) of performing the Executive’s essential job duties. The
Executive shall cooperate with the Company in obtaining the advice of a
qualified physician regarding the Executive’s condition. In the event of
termination pursuant to this Section 8(b), the Company will be relieved of all
obligations under this Agreement, provided that the Company will pay to the
Executive that portion of the Base Salary under Section 5(a) which has been
earned through the date on which such termination occurs.

 

(c)          Discharge without Cause or Termination on Expiration. The Company
may terminate the Executive and this Agreement at any time during the Term for
any reason, without Cause (as defined in Section 8(e) below) upon thirty (30)
days’ written notice to the Executive. If the Company gives notice of
non-renewal of employment within the 30-day period as provided in Section 3, it
will be treated as a termination without cause. Upon such termination, the
Company will have no further liability to the Executive other than to provide
the Executive with (i) that portion of the Base Salary under Section 5(a) earned
through the date of the termination, (ii) severance pay in an amount equal to
the Executive’s then-current Base Salary, less applicable deductions, for a
period of twelve (12) months (the “Severance Period”) following the Executive’s
Separation from Service, and (iii) the Company’s portion of the premium for
continued coverage under the Company’s group health and dental insurance plan
during the Severance Period following the Executive’s termination, provided the
Executive applies and remains eligible for such continuation coverage under
applicable law, and provided further that the Executive authorizes the Company
to deduct only the Executive’s portion of such premiums from the severance
payments. It is understood that the period the Company makes such payments will
run concurrently with the period of continuation coverage for which the
Executive may be eligible under applicable law. The Executive’s receipt of the
severance payments and premium payments by the Company set forth in this Section
8(c) are conditioned upon the Executive executing a comprehensive release and
waiver agreement and covenant not to sue as provided by the Company at the time
of termination. Severance payments will be made in equal installments on dates
corresponding with the Company’s regular pay dates during the Severance Period.
Notwithstanding the foregoing, if the severance pay that is payable during the
first six (6) months following the Executive’s Separation from Service exceeds
two times the lesser of (1) the Executive’s annualized compensation paid by the
Company for the calendar year preceding the calendar year in which the
Separation from Service occurs (as adjusted for any increase during that year
that was expected to continue indefinitely if the Separation from Service had
not occurred), or (2) the compensation limit in effect pursuant to Code Section
401(a)(17) for the calendar year in which the Executive’s Separation from
Service occurs, then payment of such excess shall be delayed and paid in a lump
sum on the first day of the seventh (7th) month following the month in which the
Separation from Service occurs, and in such event, the payment shall be
accompanied by a payment of interest calculated at the rate of interest
announced by the Federal Reserve Board (or any successor thereto) from time to
time as the “federal funds rate”, such rate to be determined on the date of the
Executive’s termination of employment, compounded quarterly.

 

3

 

 

(d)          Termination for Cause. The Company may terminate the Executive’s
employment and this Agreement at any time during the Term for Cause as defined
below. In such case, this Agreement and the Executive’s employment shall
terminate immediately and the Company shall have no further obligation to the
Executive, except that the Company shall pay to the Executive that portion of
the Base Salary under Section 5(a) earned through the date on which such
termination occurs.

 

(e)          Definition of Cause. For purposes of this Agreement, Cause shall be
defined as:

 

(i)          the willful or negligent failure of the Executive to perform the
Executive's duties and obligations in any material respect (other than any
failure resulting from Executive's disability), which failure is not cured
within fifteen (15) days after receipt of written notice thereof, provided that
there shall be no obligation to provide any additional written notice if the
Executive's failure to perform is repeated and the Executive has previously
received one (1) or more written notices;

 

(ii)         acts of dishonesty or willful misconduct by the Executive with
respect to the Company;

 

(iii)        conviction of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud, or a pleading of guilty or nolo
contendere to such charge;

 

(iv)        repeated refusal to perform the reasonable and legal instructions of
the Executive's supervisors;

 

(v)         any material breach of this Agreement or Attachment A; or

 

(vi)        failure to confirm compliance with the Company’s Ethics Policy after
10 days’ written notice requesting confirmation.

 

(f)          Resignation. The Executive may voluntarily resign from employment
at any time during the Term upon 3 months’ written notice and in compliance with
the provisions of Attachment A. In such event, the Company shall be relieved of
all its obligations under this Agreement, except that the Company shall pay to
the Executive that portion of the Base Salary under Section 5(a) earned through
the date on which such resignation is effective subject to any irrevocable
deferral election then in effect.

 

(g)          Continuance of Obligations. The Executive remains obligated to
comply with the Executive's obligations and duties pursuant to Attachment A
despite the termination of this Agreement and the Executive's employment for any
reason.

 

(h)          Cooperation. During employment and after the termination of this
Agreement and the Executive’s employment for any reason, the Executive agrees to
cooperate fully with and at the request of the Company in the defense or
prosecution of any legal matter or claim in which the Company, any of its
affiliates, or any of their past or present employees, agents, officers,
directors, attorneys, successors or assigns, may be or become involved and which
arises or arose during the Executive’s employment. The Executive will be
reimbursed for any reasonable out-of-pocket expenses incurred thereby.

 

(i)          No Disparagement. During and after the termination of this
Agreement and the Executive’s employment for any reason, the Executive agrees
that, except as may be required by the lawful order of a court or agency of
competent jurisdiction, the Executive will not take any action or make any
statement or disclosure, written or oral, that is intended or reasonably likely
to disparage the Company or any of its affiliates, or any of their past or
present employees, officers or directors.

 

4

 

 

9.           Change in Control. Notwithstanding any other provisions of this
Agreement to the contrary:

 

(a)          Employment Period. If a Change in Control (as defined below) occurs
when the Executive is employed by the Company, the Company will continue
thereafter to employ the Executive during the period commencing on the date of a
Change in Control and ending on the first anniversary of such date (the
“Employment Period”) and thereafter in accordance with Section 3 of this
Agreement, and the Executive will remain in the employ of the Company in
accordance with and subject to the terms and provisions of this Agreement.

 

(b)          Covered Termination. If there is any termination of the Executive’s
employment during the Employment Period (subject to Section 9(e)) by the
Executive for Good Reason (as defined below), or by the Company other than by
reason of (i) death pursuant to Section 8(a), (ii) disability pursuant to
Section 8(b), or (iii) Cause (a “Covered Termination”), then the Executive shall
be entitled to receive, and the Company shall promptly pay, that portion of the
base salary under Section 5(a) earned through the date of the termination and,
in lieu of further base salary for periods following such termination, as
liquidated damages and additional severance pay, the Termination Payment
pursuant to Section 9(c).

 

(c)          Termination Payment.

 

(i)          The “Termination Payment” shall be an amount equal to (A) the
Executive’s annual base salary immediately prior to the termination of the
Executive’s employment plus (B) the Executive’s target annual bonus under the
Company’s Senior Management Bonus Plan for the year in which the termination of
the Executive’s employment occurs. The Termination Payment shall be paid to the
Executive in cash equivalent on the first day of the seventh (7th) month
following the month in which the Separation from Service occurs, and in such
event, the Termination Payment shall be accompanied by a payment of interest
calculated using the annual rate of interest announced by the Federal Reserve
Board (or any successor thereto) from time to time as the “federal funds rate”,
such rate to be determined on the date of the Executive’s termination of
employment, compounded quarterly. Such lump sum payment shall not be reduced by
any present value or similar factor, and the Executive shall not be required to
mitigate the amount of the Termination Payment by securing other employment or
otherwise, nor will such Termination Payment be reduced by reason of the
Executive securing other employment or for any other reason. The Termination
Payment shall be in lieu of, and acceptance by the Executive of the Termination
Payment shall constitute the Executive’s release of any rights of the Executive
to, any other cash severance payments under any Company severance policy,
practice or agreement.

 

(ii)         Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Company or its Affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Section 9(c)(ii), result in the imposition on the Executive
of an excise tax under Code Section 4999 (the “Excise Tax”), then the Total
Payments to be made to the Executive shall either be (A) delivered in full, or
(B) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the applicable federal, state and local income taxes and the Excise
Tax).

 

5

 

 

(iii)        Within forty (40) days following a Covered Termination or notice by
the Company to the Executive of its belief that there is a payment or benefit
due the Executive which will result in an “excess parachute payment”, the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company and reasonably acceptable to the Executive
(which may be regular outside counsel to the Company), which opinion sets forth
(A) the amount of the Base Period Income, (B) the amount and present value of
Total Payments, (C) the amount and present value of any excess parachute
payments determined without regard to any reduction of the Total Payments
pursuant to Section 9(c)(ii), and (D) the net after-tax proceeds to the
Executive, taking into account the tax imposed under Code Section 4999 if (X)
the Total Payments were reduced in accordance with Section 9(c)(ii) or (Y) the
Total Payments were not so reduced. If such National Tax Counsel opinion
determines that Section 9(c)(ii)(B) above applies, then the Termination Payment
hereunder or any other payment or benefit determined by such counsel to be
includable in Total Payments shall be reduced or eliminated so that under the
bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments). For purposes of such opinion, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) (or any successor provisions) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive. If such National Tax Counsel so requests in connection with
the opinion required by this Section 9(c)(iii), the Executive and the Company
shall obtain, at the Company’s expense, and the National Tax Counsel may rely
on, the advice of a firm of recognized executive compensation consultants as to
the reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Section 280G of the Code and the
regulations thereunder.

 

(iv) For purposes of this Agreement, (A) the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in
Section 280G (or any successor provision) of the Code and such “parachute
payments” shall be valued as provided therein; (B) present value shall be
calculated in accordance with Section 280G(d)(4) (or any successor provision) of
the Code; and (C) the Executive shall be deemed to pay federal income tax and
employment taxes at the Executive’s actual marginal rate of federal income and
employment taxation, and state and local income taxes at the Executive’s actual
marginal rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 9(c)(iii) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes. As used in this
Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) (or any successor provision) of the Code.

 

(v)         The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 9(c), except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.

 

(vi)        This Section 9(c) shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code. If such provisions are
repealed without successor, then this Section 9(c) shall be cancelled without
further effect.

 

(d)          Additional Benefits. If there is a Covered Termination and the
Executive is entitled to the Termination Payment, then (i) until the earlier of
the end of the Employment Period or such time as the Executive has obtained new
employment and is covered by benefits which in the aggregate are at least equal
in value to the following benefits, the Executive shall continue to be covered,
at the expense of the Company, by the same or equivalent health and dental
coverage as the Executive was covered by immediately prior to the termination of
the Executive’s employment and such coverage shall count as COBRA continuation
coverage, and (ii) the Company shall bear up to $15,000 in the aggregate during
the lifetime of the Executive of fees and expenses of consultants and/or legal
or accounting advisors engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under Section
9(c).

 

6

 

 

(e)          Anticipatory Termination. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company is terminated (other than a termination due to the
Executive’s death or as a result of the Executive’s disability) during the
period of 180 days prior to the date on which the Change in Control occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then for all purposes
of this Section 9 such termination of employment shall be deemed a “Covered
Termination” and the “Employment Period” shall be deemed to have begun on the
date of such termination.

 

(f)          Expenses and Interest. If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (ii) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred by the Executive
during his or her lifetime as a result of the dispute, legal or arbitration
proceeding (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Executive calculated at the rate of interest
announced by The Bank of New York, from time to time at its prime or base
lending rate from the date that payments to him or her should have been made
under this Agreement. Within ten days after the Executive’s written request
therefor, the Company shall pay to the Executive, or such other person or entity
as the Executive may designate in writing to the Company, the Executive’s
reasonable Expenses in advance of the final disposition or conclusion of any
such dispute, legal or arbitration proceeding. Any reimbursements provided
hereunder shall be made promptly (but not later than the last day of the
calendar year following the calendar year in which the legal fees or expenses
were incurred by the Executive) following the receipt by the Company of a
written notice from the Executive requesting such reimbursement, accompanied by
documentation substantiating the amount of such fees and expenses.

 

7

 

 

(g)          Definition of Change in Control. For purposes hereof, a “Change in
Control” shall be deemed to occur on the first to occur of any one of the
following events: (a) the consummation of a consolidation, merger, share
exchange or reorganization involving the Company, unless such consolidation,
merger, share exchange or reorganization is a “Non-Control Transaction” (as
defined below); (b) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all, or substantially all, of the assets of the
Company (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by the
Company of all, or substantially all, of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; (c) any person
(as such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2)
any subsidiary of the Company, (3) a trustee or other fiduciary holding
securities under any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any subsidiary or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board of Directors
of the Company (the “Board”) and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended. Notwithstanding the
foregoing, no “Change in Control” shall be deemed to have occurred if there is
consummated any transaction or series of integrated transactions immediately
following which the record holders of the Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions. A “Non-Control Transaction” shall mean a
consolidation, merger, share exchange or reorganization of the Company where (a)
the stockholders of the Company immediately before such consolidation, merger,
share exchange or reorganization beneficially own, directly or indirectly, more
than 50% of the then outstanding shares of common stock and the combined voting
power of the outstanding voting securities of the corporation resulting from
such consolidation, merger, share exchange or reorganization (the “Surviving
Corporation”); (b) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such consolidation,
merger, share exchange or reorganization constitute at least 50% of the members
of the board of directors of the Surviving Corporation; and (c) no person (other
than (1) the Company, (2) any subsidiary of the Company or (3) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of the common stock of the Surviving Corporation or the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

(h)          Good Reason. The Executive shall have “Good Reason” for termination
of employment in connection with a Change in Control of the Company in the event
of:

 

(i)          any breach of this Agreement by the Company, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii)         any reduction in the Executive’s base salary, percentage of base
salary available as incentive compensation or bonus opportunity or benefits, in
each case relative to those most favorable to the Executive in effect at any
time during the 180-day period prior to the Change in Control;

 

(iii)        the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Company on the
date of the Change in Control or any other positions with the Company to which
the Executive shall thereafter be elected, appointed or assigned, except in the
event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of disability pursuant to Section 8(b);

 

(iv)        a good faith determination by the Executive that there has been a
material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control, including but not limited to (A) a significant change
in the nature or scope of the Executive’s authority, powers, functions, duties
or responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;

 

8

 

 

(v)         the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control; or

 

(vi)        the Company requires the Executive to travel on Company business 20%
in excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control.

 

(i)          Funding of Rabbi Trust. Upon a Change in Control, the Company (or
its successor) shall transfer to an irrevocable rabbi trust (to the extent not
prohibited by Code Section 409A) an amount in cash, determined on an
undiscounted basis, which will be sufficient to fund the Company’s obligations
under Section 9(c).

 

10.         Severability. Whenever possible, each portion, provision or section
of this Agreement will be interpreted in such a way as to be effective and valid
under applicable law, but if any portion, provision or section of this Agreement
is held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other portions, provisions or
sections. Rather, this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable portion, provision or section had never
been contained herein.

 

11.         Complete Agreement. This Agreement, including Attachment A, contains
the complete agreement and understanding between the parties and supersedes and
preempts any prior understanding, agreement or representation by or between the
parties, written or oral.

 

12.         Additional Rights and Causes of Action. This Agreement, including
Attachment A, is in addition to and does not in any way waive or detract from
any rights or causes of action the Company may have relating to Confidential
Information or other protectable information or interests under statutory or
common law or under any other agreement.

 

13.         Governing Law. Notwithstanding principles of conflicts of law of any
jurisdiction to the contrary, all terms and provisions to this Agreement are to
be construed and governed by the laws of the State of New York without regard to
the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.

 

14.         Successors and Assigns. This Agreement will inure to the benefit of
and be enforceable by the Company and its successors and assigns. The Executive
may not assign the Executive’s rights or delegate the Executive’s obligations
hereunder.

 

15.         Waivers. The waiver by either the Executive or the Company of a
breach by the other party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by the breaching party.

 

16.         Withholding. The Company shall be entitled to withhold from amounts
to be paid to the Executive hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold. The
Company shall be entitled to rely on an opinion of nationally recognized tax
counsel if any question as to the amount or requirement of any such withholding
shall arise. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, a payment
will be made to the Executive from the cash payments otherwise owing hereunder
(without regard to the six-month delay if Executive) equal to the amount needed
to pay the Executive’s portion of such tax, as well as withholding taxes
resulting therefrom (including the additional taxes attributable to the
pyramiding of such distributions and taxes), and any subsequent payment shall be
reduced accordingly.

 

9

 

 

17.         Interpretation. This Agreement shall be construed and interpreted in
a manner that will cause any payment hereunder that is considered deferred
compensation and that is not exempt from Code Section 409A to meet the
requirements thereof such that no additional tax will be due under Code Section
409A on such payment.

 

18.         Application of Code Section 409A. The Executive acknowledges that to
avoid an additional tax on payments that may be payable under this Agreement and
that constitute deferred compensation that is not exempt from Code Section 409A,
the Executive must make a reasonable, good faith effort to collect any payment
or benefit to which Executive believes he or she is entitled hereunder no later
than ninety (90) days of the latest date upon which the payment could under this
Agreement could have been timely paid pursuant to Code Section 409A, and if not
paid or provided, take further enforcement measures within 180 days after such
latest date.

 

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

      Hudson Highland Group, Inc.         /s/    NEIL J. FUNK      By:       
/s/    MANUEL MARQUEZ DORSCH Signature of Executive    

Manuel Marquez Dorsch

      Chairman and Chief Executive Officer          Neil J. Funk       Print
Name      



 

11

 



 

Attachment A

CONFIDENTIALITY, NON-SOLICITATION

AND WORK PRODUCT ASSIGNMENT AGREEMENT,

AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

As a material inducement to and in consideration of his/her employment by Hudson
Highland Group, Inc. and/or its affiliates or successors (individually and
collectively, “HHG”), 1 Neil J. Funk (the “Employee”) agrees as follows:

 

1.           Confidential Information

 

1.1           Definition.

 

“Confidential Information” consists of all information or data relating to the
business of HHG, including but not limited to, business and financial
information; new product development and technological data; personnel
information and the identities of employees; the identities of clients and
suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of HHG which is not generally known to the public, which HHG has and will
take precautions to maintain as confidential, and which derives at least a
portion of its value to HHG from its confidentiality. Additionally, Confidential
Information includes information of any third party doing business with HHG
(actively or prospectively) that HHG or such third party identifies as being
confidential. Confidential Information does not include any information that is
in the public domain or otherwise publicly available (other than as a result of
a wrongful act by the Employee or an agent or other employee of HHG).

 

1.2           Agreement to Maintain the Confidentiality of Confidential
Information.

 

The Employee acknowledges that, as a result of his/her employment by HHG, he/she
will have access to such Confidential Information and to additional Confidential
Information which may be developed in the future. The Employee acknowledges that
all Confidential Information is the exclusive property of HHG, or in the case of
Confidential Information of a third party, of such third party. The Employee
agrees to hold all Confidential Information in trust for the benefit of the
owner of such Confidential Information. The Employee further agrees that he/she
will use Confidential Information for the sole purpose of performing his/her
work for HHG, and that during his/her employment with HHG, and at all times
after the termination of that employment for any reason, the Employee will not
use for his/her benefit, or the benefit of others, or divulge or convey to any
third party any Confidential Information obtained by the Employee during his/her
employment by HHG, unless it is pursuant to HHG’s prior written permission.

 

1.3           Return of Property.

 

The Employee acknowledges that he/she has not acquired and will not acquire any
right, title or interest in any Confidential Information or any portion thereof.
The Employee agrees that upon termination of his/her employment for any reason,
he/she will deliver to HHG immediately, but in no event later that the last day
of his/her employment, all documents, data, computer hardware, computer programs
and all other materials, and all copies thereof, including but not limited to
copies of data in electronic form such as disks, tape or media cards, that were
obtained or made by the Employee during his/her employment with HHG, which
contain or relate to Confidential Information and will destroy all
electronically stored versions of the foregoing. The Employee retains the right
to retrieve and retain personal information.

 



 



1 Any reference in this Agreement to HHG will be a reference also to each of its
officers, directors, employees and agents, all subsidiary and affiliated
entities, all benefit plans and benefit plans’ sponsors and administrators,
fiduciaries, affiliates, and all successors and assigns of any of them. 

  

1

 

 

2.           Disclosure and Assignment of Inventions and Creative Works

 

The Employee agrees to promptly disclose in writing to HHG all inventions,
ideas, discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but not limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Employee, whether solely or together with
others, during the period the Employee is employed by HHG. The Employee agrees
that all Inventions and all Creative Works, whether or not conceived or made
during working hours, that: (a) relate directly to the business of HHG or its
actual or demonstrably anticipated research or development, or (b) result from
the Employee’s work for HHG, or (c) involve the use of any equipment, supplies,
facilities, Confidential Information, or time of HHG, are the exclusive property
of HHG. The Employee hereby assigns and agrees to assign all right, title and
interest in and to all such Inventions and Creative Works to HHG. The Employee
understands that he/she is not required to assign to HHG any Invention or
Creative Work for which no equipment, supplies, facilities, Confidential
Information or time of HHG was used, unless such Invention or Creative Work
relates directly to HHG’s business or actual or demonstrably anticipated
research and development, or results from any work performed by the Employee for
HHG.

 

3.           Future Restrictions and Notice

 

3.1           Non-Solicitation of Clients.

 

During the period of the Employee’s employment with HHG and for a period of one
year from the date of termination of such employment for any reason, the
Employee agrees that he/she will not, directly or indirectly, for the Employee’s
benefit or on behalf of any person, corporation, partnership or entity
whatsoever, call on, solicit, perform services for, interfere with or endeavor
to entice away from HHG any client to whom HHG provides services at any time
during the 12 month period proceeding the date of termination of the Employee’s
employment with HHG, or any prospective client to whom HHG had made a
presentation at any time during the 12 month period preceding the date of
termination of Employee’s employment with HHG.

 

3.2           Non-Solicitation of Employees.

 

For a period of one year after the date of termination of Employee’s employment
with HHG for any reason, the Employee agrees that he/she will not, directly or
indirectly, hire, attempt to hire, solicit for employment or encourage the
departure of any employee of HHG, to leave employment with HHG, or any
individual who was employed by HHG as of the last day of the Employee’s
employment with HHG.

 

3.3           Notice to New Employer

 

For a period of one year after the date of termination of Employee’s employment
with HHG for any reason, the Employee agrees that he/she will bring the terms of
this agreement to the attention of his/her new employer.

 

4.           Agreement to Arbitrate

 

4.1           Acknowledgment.

 

HHG and the Employee (together the “Parties”) further recognize that differences
may arise between either of them after or during Employee's employment with HHG.

 

The Parties understand and agree that by entering into this agreement to
arbitrate claims, each anticipates gaining the benefit of arbitration as a
speedy, impartial dispute-resolution procedure, and understands and agrees that
both are voluntarily consenting to forego other types of litigation, except as
specifically listed below in Section 4.2. Employee acknowledges that his/her
agreement to submit to arbitration as described in this Agreement is in
consideration of and is a material inducement to his/her employment by HHG.

 

2

 

 

4.2           Claims Covered by this Agreement.

 

HHG and Employee mutually consent to the resolution by arbitration of all claims
or controversies (tort, contract or statutory), whether or not arising out of
Employee’s employment (or its termination), that HHG may have against Employee
or that Employee may have against HHG ("claims"). The claims covered by this
Agreement include, but are not limited to, claims for wages, bonuses, overtime
pay, or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims, including but not limited to, defamation,
wrongful termination, invasion of privacy and intentional infliction of
emotional distress; claims for discrimination (including, but not limited to,
race, sex, religion, national origin, age, marital status, or medical condition
or disability), harassment and/or retaliation; claims for benefits or the
monetary equivalent of benefits (except where an employee benefit or pension
plan specifies that its claims procedure is subject to an arbitration procedure
different from this one); and claims for violation of any federal, state, or
other governmental law, statute, regulation, or ordinance, except claims
excluded in the following Section 4.3.

 

4.3           Claims Not Covered by the Agreement.

 

Claims not covered by this Agreement include claims that Employee may have now
or in the future for workers’ compensation or unemployment benefits. Also not
covered are claims by HHG based on criminal acts of Employee, and claims for
injunctive or other equitable relief for: (a) breach or threatened breach of any
non-competition, non-solicitation, confidentiality and/or patent or invention
assignment agreements; (b) unfair competition; or (c) the misappropriation, use
and/or unauthorized disclosure of trade secrets or confidential information, as
to each of which Employee understands and agrees that HHG may immediately seek
and obtain relief from a court of competent jurisdiction.

 

4.4           Required Notice of All Claims and Statute of Limitations.

 

The Parties agree that each must deliver written notice of any claim to the
other party within one (1) year of the date the aggrieved party first has
knowledge of the event giving rise to the claim; otherwise the claim will be
void and deemed waived, even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.

 

4.5           Arbitration Procedures.

 

HHG and Employee agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current employment dispute
rules of the American Arbitration Association ("AAA").

 

The arbitrator shall render a written award and opinion in the form typically
rendered in arbitrations. The award shall be final and binding.

 

4.6           Arbitration Fees and Costs.

 

HHG will pay the reasonable fees and costs of the arbitrator. HHG and Employee
will each pay its and his/her costs and attorneys’ fees, if any. However, if
either Party prevails on a statutory claim that affords the prevailing party
attorneys’ fees, the arbitrator may award reasonable fees to the prevailing
Party.

 

4.7           Requirements for Modification or Revocation.

 

This Agreement to arbitrate shall survive the termination of Employee’s
employment. It may only be revoked or modified by a writing signed by the
parties which specifically states an intent to revoke or modify this Agreement.

 

4.8           Sole and Entire Agreement.

 

This is the complete agreement of the parties on the subject of arbitration of
disputes except for any arbitration agreement in connection with any pension or
benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. Employee is not relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

 

3

 

 

4.9           Construction.

 

If any provision, portion or section of this Agreement is judged to be void or
otherwise unenforceable, in whole or in part, such judgment will not affect the
validity of the remainder of this Agreement.

 

4.10         Not an Employment Agreement.

 

This Agreement is not, and shall not be construed to create, any contract of
employment or guarantee of employment for any specific time or under any
specific terms or conditions., express or implied, and each of the Parties
remains free to terminate the employment relationship at any time, for any
reason or no reason, with or without notice, reason, or cause.

 

5.           Miscellaneous

 

5.1           Enforcement.

 

If, at the time of enforcement of this Agreement, a court holds that any of the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
deemed reasonable under such circumstances will be substituted for the stated
period, scope or area as contained in this Agreement. Because money damages
would be an inadequate remedy for any breach of the Employee’s obligations under
this Agreement, in the event the Employee breaches or threatens to breach this
Agreement, HHG, or any successors or assigns, may, in addition to other rights
and remedies existing in its favor, apply to any court of competent jurisdiction
for specific performance, or injunctive or other equitable relief in order to
enforce or prevent any violations of this Agreement.

 

5.2           Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
a way as to be effective and valid under applicable law, but if any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under my applicable law or rule in any jurisdiction, such invalidity, illegality
or unenforceability will not affect any other provisions, but this Agreement
and/or such provision will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

5.3           Complete Agreement.

 

This Agreement contains the complete agreement and understanding between the
parties and supersedes and preempts any prior understanding, agreement or
representation by or between the parties, written or oral, relating to the
subject matter contained herein.

 

5.4           Additional Rights and Causes of Action.

 

This Agreement is in addition to and does not in any way waive or detract from
any rights or causes of action HHG may have relating to Confidential Information
or other protectable information or interests under statutory or common law or
under any other agreement.

 

5.5           Governing Law.

 

Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions to this Agreement are to be construed and
governed by the laws of the State of New York without regard to the laws of any
other jurisdiction wherein the Employee resides or performs any duties hereunder
or where any violation of this Agreement occurs. Any arbitration or mediation
will take place in the City of New York, New York. The venue for any litigation
permitted by this Agreement will be the state and municipal courts located in
the City of New York, New York and the United States District Court for the
Southern District of New York.

 

4

 

 

5.6           Successors and Assigns.

 

The Agreement will inure to the benefit of and be enforceable by HHG and its
successors and assigns. The Employee may not assign the Employee’s rights or
delegate the Employee’s obligations hereunder.

 

5.7           Waivers.

 

The waiver by either the Employee or HHG of a breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the breaching party.

 

HHG AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS AGREEMENT,
(B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN
HHG AND EMPLOYEE RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED
IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN THOSE
CONTAINED IN THIS AGREEMENT ITSELF.

 

EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN SUFFICIENT TIME AND
OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS AGREEMENT; AND HAS NOT BEEN FORCED
OR COERCED INTO DOING SO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confidentiality
Agreement and Mutual Agreement to Arbitrate Claims.

 

      HUDSON HIGHLAND GROUP, INC.         /s/    NEIL J. FUNK      By:       
/s/    MANUEL MARQUEZ DORSCH Signature of Employee    

Manuel Marquez Dorsch

      Chairman and Chief Executive Officer          Neil J. Funk     January 26,
2012 Print Name of Employee     Date         January 26, 2012       Date      

 

5

 

